DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2020 and 05/03/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
It is noted that item C2 on the 06/24/2020 IDS is listed incorrectly as a Japanese language document, while only a German language document has been submitted.

Drawings
The drawings were received on 06/24/2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0030] the reference number 14 is incorrectly used to refer to the deformation event 12, and in paragraph [0032] the reference number 16 is incorrectly used to refer to the side wall 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0035082 A1 (Lee).

    PNG
    media_image1.png
    648
    477
    media_image1.png
    Greyscale

Regarding claims 11 and 15, Lee discloses a battery comprising a battery housing for accommodating a plurality of battery modules in an interior of the battery housing (battery pack 420), a detection device, wherein the detection device has at least one pressure sensor, which is arranged in the interior of the battery housing and is designed to detect a pressure signal in the interior of the battery housing (first sensor 423 configured to sense the atmospheric pressure inside the battery pack) [0053], and an evaluation device (processor 410 that performs a predetermined function on the basis of an atmospheric pressure corresponding to the inside of the battery pack) [0056]. See Fig. 4.
The remainder of the claims recite only functional limitations which do not imply any further structure of the claimed device. Note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the device of Lee would be fully capable of performing all of the claimed functionality because it has a processor in communication with the same sensors as the claimed device.
Regarding claims 12 and 18, Lee further discloses that the at least one pressure sensor 423 is arranged in the interior of the battery housing [0053]. Although not explicitly disclosed, because Lee teaches that the pressure sensor 423 is configured to sense an atmospheric pressure inside the battery pack which is distinct from an atmospheric pressure outside of the battery pack [0053], the battery housing must be closed in a gas-tight manner. The remainder of the claims recite only functional limitations which the device of Lee would be fully capable of performing.
Regarding claims 13, 14 and 17, Lee further discloses that the evaluation device (processor 410) is designed to receive an external pressure outside the battery housing detected by a further pressure sensor (second sensor 425 configured to measure the atmospheric pressure outside the device) [0053], [0056]. See Fig. 4. The remainder of the claims recite only functional limitations which the device of Lee would be fully capable of performing.
Regarding claim 16, Lee further discloses that the evaluation device (processor 410) is designed to monitor a temperature in the interior (the processor may be configured to obtain the temperature inside the battery sensed by using the temperature sensor 431) [0049], [0061]. See Fig. 4. The remainder of the claim recites only functional limitations which the device of Lee would be fully capable of performing.
Regarding claim 19, Lee further discloses a motor vehicle having the battery [0028].

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0171486 A1 (Rawlinson).
Rawlinson discloses a method for detecting damage to a battery housing of a high-voltage battery of a motor vehicle (a battery pack 101 configured to be mounted under a vehicle chassis 103) [0030], wherein at least one pressure sensor is arranged in an interior of the battery housing (sensors 1809 monitor pressure within each cooling loop interposed between the bottom surface of each battery 1805 and the lower pack enclosure panel) [0047]-[0048] and detects a pressure signal in the interior of the battery housing (one of the sensors 1809 signals a change in the pressure within a coolant conduit 1807) [0049], and an evaluation device identifies the damage to the battery housing based on the pressure signal detected by the at least one pressure sensor (controller 1809 may be configured to determine the potential severity of an impact of an obstacle striking the lower battery pack enclosure panel with sufficient force to deform a portion of a cooling conduit 1807 based on the current pressure or based on the amount that the pressure changes) [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727